Citation Nr: 1531528	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-42 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  This appeal is now in the jurisdiction of the San Diego, California RO.  In April 2011 and September 2014 correspondence, the Veteran requested Travel Board and videoconference hearings, respectively.  He withdrew those requests in correspondence received in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The current record includes a September 1997 treatment record indicating that treatment providers were completing forms in connection with an application for Social Security Administration (SSA) benefits and an SSA Data Inquiry form that shows that the Veteran's claim for SSA disability benefits was denied.  Any existing medical records considered in connection with that determination are constructively of record; as such records are not associated with the record (and the record does not reflect an attempt to secure them, and because based on the available record, the Board is unable to conclude that they would not be relevant), development for the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, in July 2014 correspondence, the Veteran indicated that he had been hospitalized from January 26-28 and would be providing those records and additional evidence to VA.  VA treatment records reflect that he was hospitalized at Arrowhead Hospital in January 2014 and that he thereafter spent several weeks at Laurens Wellness Center.  Treatment records from these facilities have not been associated with the record.  Since the case is being remanded, the Veteran will be afforded another opportunity to associate these records with his VA virtual file.
 
Accordingly, the case is REMANDED for the following:

1. Please obtain any and all updated or outstanding VA and private treatment records regarding the claims on appeal, to include, after obtaining any necessary authorizations:

a. Records of hospitalization at Arrowhead Hospital from January 26-28, 2014; and
b. Records of treatment at Laurens Wellness Center, 1509 N. Lauren Ave., Fontana, CA  92336.

2.  Please obtain for the record the medical records considered when the Veteran's claim for SSA disability benefits was decided (denied) around 1997.  If such records are unavailable, it should be so noted in the record.

3.  Please arrange for any further development suggested by evidence received pursuant to the above request, and then readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




